Citation Nr: 1528331	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals, dislocation, right shoulder (hereinafter right shoulder disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2013, the Veteran testified at a hearing at the RO.  A transcript of the proceeding is associated with the claims file.

The Board notes that the RO denied service connection for posttraumatic stress disorder (PTSD) as due to personal assault in the military in a March 2015 rating decision.  A claim for service connection for PTSD is the subject of a separate appeal and as such, the Board will not consider it at this time.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, there is evidence of guarding at the shoulder level and limitation of motion so as to avoid recurrent dislocations of the right shoulder; ankylosis; limitation of motion midway between side and shoulder level at best; frequent episodes of dislocation with guarding of all arm movements and marked deformity caused by malunion of the humerus have not been shown.






CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent (but no higher) for a service-connected right shoulder disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice was initially provided to the Veteran in June 2011.  The letter provided notice as to the evidence necessary to substantiate his claim.  The September 2013 SOC provided the Veteran with the relevant rating criteria for his disability, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records (located in the Veteran's electronic claims file) and private treatment records.  In addition, the Veteran underwent a VA examination in April 2012.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was based on a physical examination of the Veteran and the report provides the medical information needed to address the rating criteria relevant to the issue on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disabilities under 38 C.F.R. § 4.71a.  These include: Diagnostic Code (DC) 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (for limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); and DC 5203 (for rating impairment of the clavicle or scapula). 

Under DC 5201, a 20 percent evaluation is assigned for limitation at shoulder level of the dominant arm, here right.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.
 
The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I. With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder. Id.

The Board recognizes that there is evidence of degenerative change on x-ray.  DC 5003 relates to degenerative arthritis and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings under Diagnostic Codes 5013 through 5024.  Id.  In other words, the Veteran will not be entitled to a separate rating under DC 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, VA treatment records indicate the Veteran dislocated his right shoulder in July 2000 when he threw a ball and again while playing whiffle ball in October 2006.  The evidence suggests that the Veteran guards his movement so as to avoid recurrent dislocation and that his shoulder is prone to dislocate.

The Veteran underwent a VA examination in April 2012.  It was noted he had pain, stiffness, incoordination, and decreased speed of joint motion.  Recurrent shoulder dislocations were noted as well as guarding of movement at shoulder level.  Crepitus, weakness, abnormal motion and guarding of movement were all noted symptoms upon examination of the joint.  Flexion was to 150 degrees, abduction was to 150 degrees, internal rotation was to 90 degrees and external rotation was to 45 degrees.  It was noted that there was objective evidence of pain following repetitive motion and additional limitation after three repetitions  due to pain which reduced abduction to 120 degrees.

In April 2013, the Veteran sought treatment for right shoulder pain and instability presenting with a history of four to six dislocations that required closed reductions.  The Veteran indicated physical therapy had alleviated many of his symptoms and that he avoids positions that put his shoulder joint at risk of dislocating.  He was noted to have limited range of motion due to pain.  Flexion was to 100 degrees, abduction to 90 degrees and external rotation to 50 degrees.  Tenderness was noted over the AC joint.  

In November 2013, the Veteran testified at the RO before a Decision Review Officer.  He indicated he could not move past the shoulder level and that all his activities of daily living were limited to that range.  He indicated there was pain and the shoulder would lock up.  He indicated that even when driving a car, he had to have his hands at the bottom of the steering wheel.  He indicated his most recent dislocation was in 2008 and that he tried not to do any activities that would cause dislocation.

Based on this evidence, the Board concludes that a rating of 20 percent is warranted for the Veteran's service-connected right shoulder disability based on evidence of recurrent dislocation and guarding of movement at the shoulder level noted at the April 2012 VA examination and based on the Veteran's testimony under oath that makes clear that his activities are limited by having to protect his shoulder from dislocation and that his ability to raise his arm was restricted to the shoulder level.

In order to warrant a rating higher than 20 percent, the evidence would have to reflect ankylosis in the shoulder; or, limitation of motion midway between side and shoulder level at best; or, frequent episodes of dislocation with guarding of all arm movements; or, marked deformity caused by malunion of the humerus.  Symptoms of this severity are not currently reflected in the record.



III.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's right shoulder injury residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's shoulder disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for his right shoulder disability are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).  

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  There is evidence that the Veteran sought vocational rehabilitation, but, his request was denied.  It appears that his employability is affected by disabilities that are not service-connected and do not include his service-connected left shoulder disability, right shoulder disability, styloideum middle finger, residuals of a left knee stress fracture or bilateral inguinal hernia repair.  the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a disability rating of 20 percent (but no higher) for service-connected residuals, dislocation, right shoulder is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Reasons for Remand: To obtain the Veteran's personnel records and an addendum medical opinion.

The Veteran contends that his current mental health problems began in service and initially manifested while he was working as an occupational therapy assistant in a psychiatric ward.   The Veteran indicated the work took a toll on him and his family leading to a breakdown that required him to be hospitalized in 1994. See August 2013 RO Hearing Transcript.

In November 1994, the Veteran arrived at the hospital agitated, irritable and anxious with attention that was markedly disturbed.  It was noted he put his fist through the wall in the clinic and was hospitalized thereafter.   Adjustment disorder with mixed emotions of conduct was noted on the November 18, 1994 Transfer Summary.  The Veteran described extreme anger at his wife and a fear that he would physically harm her.  The Veteran described insomnia to the point of almost no sleep over the past week.  He indicated he had been drinking a 12 pack of beer per night for "sometime" prior to admission and that he had vivid dreams of negative events in his life and that he thought about suicide on a daily basis.  His psychiatric history was noted to include a hospital admission at the age of 19 after an apparently serious overdose.  The Veteran expressed denial about the quantity of alcohol he consumed, but did indicate that his wife complained about his drinking habits.  The Veteran was assessed with "Alcohol Abuse, manifested by evidence of physical withdrawal when stopping drinking, a history of at least 12-pack per night prior to admission and significant denial of his drinking habits associated with significant marital problems and interpersonal problems."  Narcissistic traits, rule out a personality disorder were noted.  See November 18, 1994 Narrative Summary from Fitzsimons Army Medical Center.

On a July 1998 Report of Medical History prior to separation from service, the Veteran indicated he had experienced depression, nervous trouble and that he had been hospitalized for a mental breakdown due to difficulties with divorce.
  
Post-service records from a private hospital indicate the Veteran was hospitalized for bipolar disorder, manic phase moderate with resolved psychosis in July 2010 after he learned his wife was having an affair.  He was noted to be very depressed and delusional, religiously preoccupied and paranoid.  The treatment notes indicated that he made two suicide attempts while hospitalized.   There was no indication of a drinking problem.  It was noted that several years prior he had an automobile accident on account of a seizure that was subsequently found to have been caused by brain cancer.  A concern was expressed that part of his psychiatric condition might be attributable to a mass that was found on his head on cat scan in the emergency department.  In a treatment note dated July 19, 2010, the treatment provider wrote that the Veteran's "psychological, behavioral symptomatology is not due to brain tumor." See July 19, 2010 Hospital Record (emphasis in original).

In April 2012, the Veteran underwent a VA examination.  The examiner noted that the veteran presented with a complex psychiatric history.  The examiner noted Bipolar Disorder, Major Depressive Disorder, Psychotic Disorder NOS, Dissociative Disorder NOS, Mood Disorder NOS, Narcissistic Personality and personality changes due to left temporal lobe resection and alcohol abuse.  The examiner opined that the Veteran's  "symptoms appear to have manifested in most notable form after his cancer surgery involving temporal and limbic areas of his brain in 2009."  The examiner indicated that at least a "portion of" the Veteran's psychiatric symptoms "have to a large degree been linked to his brain cancer and possible side-effects of treatment." The examiner concluded that his psychiatric condition was less likely than not incurred in or caused by military service.  

At his August 2013 hearing at the RO, the Veteran indicated his belief  that his breakdown during service was a "buildup" of how he expressed the stress of what he had to do on a daily basis as an occupational therapist.  He indicated he served in the psychiatric ward for more months than a soldier was normally assigned to that location.    He indicated soldiers would confide in him which led to his breakdown and "broke [his] household."  He indicated his wife broke down as well and tried to commit suicide.  He indicated that after service he "vented" to his uncle who was a priest and friends and family, but he did not seek further psychiatric treatment until after his brain cancer diagnosis.  The Veteran discussed his brain surgery and indicated it "wiped out a lot of the memory which is coming back in a ... in a weird form, but it is coming back slowly."    The Veteran believes the brain cancer affected him physically and affected his memory, but it had "nothing to do with emotion." 

The Veteran's representative pointed out in a June 2013 statement that the record contains evidence of in-service and post-service psychiatric hospitalizations that were preceded by marital problems.  She alleges this supports the conclusion that his current mental health conditions are not all related to his brain cancer. 

Initially, based on review of the record, the Board finds that further development is necessary as to the Veteran's responsibilities during service.  To help verify the Veteran's contentions regarding the cause of his mental health concerns in service, the RO should request the Veteran's complete personnel records or perform additional development to determine whether the Veteran's duties during service required employment in a psychiatric ward.


Additionally, the Board finds that the opinion provided by the April 2012 examiner is inadequate.  The opinion did not take into account that, although there is evidence of personality change and loss of memory after brain surgery, there is also evidence in service of psychiatric symptomatology that is similar to the symptomatology that required hospitalization in July 2010.  In addition, the April 2012 examiner did not explain his conclusion that the Veteran's psychiatric symptoms have "to a large degree been linked to his brain cancer."  This statement is not supported by other evidence of record, to include the neurology note dated in July 19, 2010 indicating that the Veteran's psychiatric symptoms were not due to his brain tumor.

On remand, the examiner should consider whether it is at least as likely as not that the psychiatric condition that manifested in service is the same psychiatric condition from which the Veteran currently suffers. A rationale must be provided to explain any opinion expressed.

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with any outstanding VA treatment records.

2.  Request the Veteran's personnel records and/or perform any development necessary to determine whether the Veteran served as an occupational therapist in a physiatric ward during service.

All requests and responses, positive and negative, should be associated with the claims file.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), VA must continue efforts to locate requested records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

3.  After records have been obtained, return the claims file and this REMAND to the examiner who provided the April 2012 examination, or, if the April 2012 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the nature and etiology of the Veteran's psychiatric disorder/s. 

If another examination is deemed necessary, one should be scheduled and all symptomatology should be reported in detail.

The examiner is requested to review all pertinent records, to include private treatment records surrounding the Veteran's psychiatric hospitalization in July 2010 that indicate his psychological symptoms are not due to his brain cancer, his testimony at the August 2013 hearing at the RO, and the November 2012, June 2013 and December 2014 statements in support of his claim submitted by his representative.

After review of the record, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is at least as likely as not (50 percent probability or greater) causally or etiologically related to active duty service, to include working as an occupational therapist, as opposed to its being more likely due to some other factor or factors.

The examiner should also provide an opinion as to whether it is at least as likely as not that any psychiatric disorder the Veteran presently has had an initial manifestation in 1994 or was incurred while the Veteran was serving on active duty.   

It should be noted that the record does not reflect that all of the Veteran's mental health concerns are due to his brain cancer and subsequent surgery.  Therefore, the examiner must make every effort to determine which psychiatric disabilities preceded his January 2009 diagnosis and provide an adequate rationale concerning the likely etiology of any psychiatric disability or disabilities identified.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


